Case 2:15-cv-05642-CAS-JC Document 499-7 Filed 11/20/19 Page 1 of 2 Page ID
                                #:10705




                      Exhibit 6
      Case
        Case
           2:15-cv-05642-CAS-JC
              2:15-cv-05642-CAS-JCDocument
                                    Document
                                           486499-7
                                                 FiledFiled
                                                       10/09/19
                                                            11/20/19
                                                                 PagePage
                                                                      16402ofof1670
                                                                                2 Page
                                                                                    Page
                                                                                       ID ID
                                            #:10706
                                             #:9930

                                                                                                                        JOINT
                                                                                                                        EXHIBIT
                                                                                                                            5

                                                     SONG WRJTERS' SPLIT ACK..~OWLEDGEMENT



                       This Song Writers' Split Acknowledgement will confirm that our percentage of
                contribution for the following composition (the "Composition") is as set forth below:

                SONG TITLE: "Jovfol Noise"
                                 - - - -------·-··· ·------ - -------- ------ --
                                     Writer                         Publisher {ASCAP/BMI)
                                                                                                           '
                                                                                                               Percentaec
                                                                                                                - --
                                                                                                                            I.
                                                                                                                            I
                                                          I
                ' I. Marcus Gray                          - Clear Sight Music     (ASCAP)                         35%       !
                .    --                                                                                                     '

                : 2. Emanuel Lambert                          TruthOnDuty (SESAC)                                 15%

                3. Chike Ojubvu             Renumind (ASCAP)                         50%
                - ---·-·--------··--------··-- - - - - - --- --~- - - - ---------------·--·--·


                        If any samples are contained in the Composition for which the sampled writer(s)/
                publisher(s) are to receive a copyright interest in and to the Composition, then the writers
,---
                agree that their songwriter and publisher shares in the copyright and/or monies
(
    ---         attributable to the Composition will be reduced proportionately. Each of the writers will
                control his respective share of copyright administration for publishing the Composition.

                        The parties may execute this Agreement in two or more counterparts (including
                facsimile copies), any one of which need not contain the signatures of more than one
                party, but all the counterparts taken together wi ll constiru te one and the same agreement.

                READ, AGREED and ACCEPTED:




               Ifa..AC'-'5 GA.a:-,,
               r-.12rcus   Gr:1 y (Se~ :m. ~o'i 4)


               Marcus Gray                                                            Emanuel Lambert



               Chke 0/<-ri<v<-r
               Ch1kc 01ukwu        (d ct I 201.1,


               Chike Ojukwu
                                                                                            f    EXHIBIT
                                                                                            ~5
                                                                                            I ti 1,s-/ ,-,p
          CONFIDENTIAL
                                                                                                                            P000260


                                                                        EX. 5-1

                                                                                                                            EXHIBIT 13
                                                                                                                            PAGE 1640
